DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7, lines 27-28 and claim 15, line 13 recites “oxygen saturation (sO2).” Applicant points to the original specification P.16, lines 13-16 and 31-33, and P.23, lines 28-32 for support for this newly introduced limitation. However, P.16 and P.23 are devoid of support for this limitation, making no mention of oxygen saturation or sO2 let alone its use in determining the grade of cancer or inflammation. For purpose of examination, the limitation of oxygen saturation (sO2) is interpreted to be fully encompassed by and not distinct from the preceding limitation “the intensity of the oxygenated haemoglobin absorption,” the intensity of oxygenated haemoglobin being indicative of a relative amount of oxygen in the blood as understood to one having ordinary skill in the art. Therefore, the limitation “oxygen saturation (sO2)” in claims 7 and 15 lacks sufficient disclosure to satisfy the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recite “a collection optics unit (105) comprising one or more components comprising a lens (105 a), a tailored optical filter (105 c) and a crossed polarizer (105 b)” and claim 1, lines 10-12 recite “the one or more components are arranged sequentially in a single column as follows: the lens (105 a), the cross polarizer (105 b), and the tailored optical filter (105 c)” (emphasis added). As recited, the collection optics unit comprises at least three components: a lens, tailored optical filter, and crossed polarizer. The phrase “one or more components” is inapposite with the three components recited rendering the scope of the claim indefinite as the collection optics unit cannot simultaneously satisfy the limitation of comprising only one or two components and satisfy the limitation of comprising the three recited components. Therefore, claims 1-6 and 21-22 are rendered indefinite by the conflicting limitations in claim 1.
Claim 7, lines 3-6 recite “a Hand-held Biophotonic Medical (HBM) device (101) comprising one or more components…: a lens (105 a), a crossed polarizer (105 b)…, a tailored optical filter (105 c), and a miniature monochrome imaging device (108)” (emphasis added). As recited, the collection optics unit comprises at least four components: a lens, crossed polarizer, tailored optical filter, and a miniature monochrome imaging device. The phrase “one or more components” is inapposite with the four components recited rendering the scope of the claim indefinite as the Hand-held Biophotonic Medical device cannot simultaneously satisfy the limitation of comprising only one, two, or three components and satisfy the limitation of comprising the four recited components. Therefore, claims 7-12 are rendered indefinite by the conflicting limitations in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al. (U.S. Pub. No. 2009/0137908), hereinafter “Patwardhan,” in further view of Liang et al. (U.S. Pub. No. 2008/0063998), hereinafter “Liang.”

Regarding claim 1, Patwardhan discloses a Hand-held Biophotonic Medical (HBM) device (101) for a multi modal and multispectral imaging of a tissue (102) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract):
a) an illumination unit (103) comprising of a combination of one or more illuminating devices (103a) (“One or more illumination sources 210 may be used in the exemplary system 200 to obtain the required illumination” [0055]) emitting at one or more wavelengths with narrow bandwidths matching absorption of fluorophores and/ or oxygenated haemoglobin in the tissue (“One or more illumination sources may also be used to provide the different modes of illumination and/or different spectral bands… Each illumination source 210 may comprise one or more illumination sources emitting in different spectral bands or modes.” [0056]; “reflectance images of the tissue are captured using narrow spectral band illumination… These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0080]);
b) a hardware switch (110) configured to generate one or more trigger pulses when triggered (“The illumination source(s) 210 may be pulsed or left continuously on, and may employ some form of shuttering mechanism in front of it” [0054]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]-[0062]);
c) a collection optics unit (105) comprising one or more components (“detector 220… filtering element 225” [0050]; “camera lens” [0013] and [0100]; cross-polarization filter, [0105]) comprising a lens (105a) (“the camera lens” [0013] and [0100]), a tailored optical filter (105c) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]) and a crossed polarizer (105b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
d) a miniature monochrome imaging device (108) comprising at least one monochrome sensor (108a) for capturing images of the tissue (102) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]); and
e) a control unit (109) connected to said hardware switch (110) and said miniature monochrome imaging device (108) via a communication bus (111a) and a control bus (111b) (“readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0066]);
the hardware switch (110) and the control unit (109), together control power of the HBM device (101) (“the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]-[0062]);
the illumination unit (103) is configured such that one or more illuminating devices (103a) operate separately to emit narrow band light at one or more wavelengths matching absorption of fluorophores and/ or oxygenated haemoglobin in the tissue (102) (“One or more illumination sources may also be used to provide the different modes of illumination and/or different spectral bands… Each illumination source 210 may comprise one or more illumination sources emitting in different spectral bands or modes.” [0056]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]);
the hardware switch (110) and the control unit (109), together control wavelength and bandwidth of light emitted by the illumination unit (103) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]-[0059]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]);
the one or more illuminating devices (103a) are triggered sequentially to illuminate the tissue (102) resulting in either a tissue fluorescence upon absorption of an incident wavelength by the tissue (102), and/or diffuse reflectance due to multiple elastic scattering of an incident light by the tissue (102) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
the fluorescence and/or the diffusely reflected light are transmitted to said miniature monochrome imaging device (108) (Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]);
the miniature monochrome imaging device (108) captures the tissue fluorescence and/ or diffusely reflected light as one or more images and converts said images into electrical signals (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]; “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225.” [0050]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “detector(s) 220 directly collect (via filtering 225) the light coming from the tissue being imaged” [0068]);
the miniature monochrome imaging collection optics unit (105) is configured to detect the tissue (102) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “fluorescence images, absorption images, excitation images, standard (white light) images, polarized light images or any combination of these is used to detect features helpful in disease diagnosis, analysis, measurement, classification, monitoring and/or predicting the tissue condition, monitoring the effectiveness of treatment procedures or skin care/treatment products, recommending/prescribing skin care/treatment products, and displaying the feature analysis results.” [0039]; “The detector 220 may also comprise multiple detectors, with similar or different characteristics. The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation” [0051]; see also [0058] and [0076]-[0080]);
the device (108) transmits one or more images to a computing device (113) for image processing and display (“display of the captured and/or processed images.” [0039]-[0041]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “provide the captured image signal directly to a display device” [0067]; “displaying feature analysis results” [0075]); and
the control unit (109) is configured to control the miniature monochrome imaging device (108) upon receiving one or more trigger signals (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “The illumination source(s) 210 may be pulsed or left continuously on, and may employ some form of shuttering mechanism in front of it” [0054]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]).
However, Patwardhan may not explictly disclose the one or more components are arranged sequentially in a single column as follows: the lens (105 a), the cross polarizer (105 b), and the tailored optical filter (105 c); and the miniature monochrome imaging device (108) is positioned in the single column at an end opposite of the lens (105 a).
However, in the same field of endeavor of multispectral imaging, Liang teaches a collection optics unit (105) comprising one or more components (imaging apparatus 10 and/or handheld imaging apparatus 100 comprising a lens, color/spectral filter, and cross-polarizer, [0105], [0077], [0082]-[0084], [0105], [0092]-[0094], [0099]-[0101], [0104], Figs. 1, 4a-4c, 9, and 15) comprising a lens (105 a) (field lens 24, [0105], Figs. 9 and 15), a tailored optical filter (105 c) (color/spectral filter 26, 28, and/or 56 selected for wavelength of interest in reflectance and/or fluorescence, [0077], [0082]-[0084], [0105], Figs. 1 and 9) and a crossed polarizer (105 b) (cross polarizing beamsplitter 18 and/or analyzer 44, [0092]-[0094], [0099]-[0101], [0104], Figs. 4a-c, 9 and 15) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (cross polarizing beamsplitter 18 and/or analyzer 44 minimizes unwanted specular reflectance, [0092]-[0094], [0099]-[0101], [0104]), wherein the one or more components are arranged sequentially in a single column as follows: the lens (105 a), the cross polarizer (105 b), and the tailored optical filter (105 c) (field lens 24, polarizing beamsplitter 18 and/or polarizer 44, and color filter 56 are arranged in a single colinear stack, [0104], Fig. 9); and
a miniature monochrome imaging device (108) (imaging apparatus 10 comprising a monochrome camera 30, [0076]-[0077], [0082], Fig. 1) comprising at least one monochrome sensor (108 a) (monochrome camera 30 employing a CMOS or CCD sensor, [0082]) for capturing images of the tissue (102) (a monochrome camera 30 for capturing reflectance and/or fluorescence images of tissue, [0076]-[0077], [0082], Fig. 1); wherein the miniature monochrome imaging device (108) is positioned in the single column at an end opposite of the lens (105 a) (camera is positioned at the opposite end of the single colinear stack opposite the field lens, [0104], Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s teaching of placing a camera sensor opposite to  a cross polarizer and an optical filter with Liang’s teaching of placing a camera sensor opposite a single colinear stack of a field lens, cross polarizer, and an optical filter to achieve the predictable result of providing for constant magnification within the depth of field of the image sensor thereby minimizing perspective distortion of objects placed in close proximity to the imaging assembly. Liang, [0105].

Regarding claim 2, Patwardhan discloses the multimodal imaging comprises detection of one or more modes of light tissue interaction including but not limited to fluorescence, absorption, transmittance, reflectance, diffuse reflectance, elastic scattering, inelastic scattering, photoacoustic and thermal imaging (“The combined fluorescence, absorption, and broadband reflectance data can be analyzed for disease diagnosis and skin feature detection.” Abstract; “an apparatus captures cross-polarized, parallel-polarized, and standard (white light) images of tissue. These images are used in estimating reflectance (surface and diffused), texture, roughness, and other topological characteristics of the tissue.” [0038]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105])

Regarding claim 3, Patwardhan discloses the illumination unit (103) further comprises a polarizer configured to illuminate the tissue (102) with light of a particular polarization (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 4, Patwardhan discloses the crossed polarizer (105b) is configured to reduce specular reflection from the tissue (102) (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 5, Patwardhan discloses the monochrome sensor (108a) is a Complementary Metal-Oxide-Semiconductor (CMOS) sensor or a Charge-Coupled Device (CCD) sensor (CCD camera [0007] and [0017]; “Various types of cameras may be used in the present invention. Digital color cameras are preferred because they allow fast and automatic image capture, easy access to the images/data in an electronic format, and enable the capture of images under all of the various modes of illumination described herein. Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]).

Regarding claim 6, Patwardhan discloses the miniature monochrome imaging device (108) captures the one or more images by converting the tissue fluorescence or the diffusely reflected light into electrical signals due to photoelectric effect in the monochrome sensor (108a) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]; “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225.” [0050]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “detector(s) 220 directly collect (via filtering 225) the light coming from the tissue being imaged” [0068]; CCD camera [0007] and [0017]).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in further view of Liang in further view of Stephen et al. (“Diagnostic accuracy of diffuse reflectance imaging for early detection of pre-malignant and malignant changes in the oral cavity: a feasibility study” 2013), hereinafter “Stephen.”

Regarding claim 7, Patwardhan discloses a system for multimodal and multispectral imaging of a tissue (102) (“Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract):
a) a Hand-held Biophotonic Medical (HBM) device (101) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract) comprising one or more components (“detector 220… filtering element 225” [0050]; “camera lens” [0013] and [0100]; cross-polarization filter, [0105]) as follows: a lens (105a) (“the camera lens” [0013] and [0100]),  a crossed polarizer (105b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]), a tailored optical filter (105c) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]), and a miniature monochrome imaging device (108) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]); and
b) a computing device (113) (“readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0066]);
said HBM device (101) is configured to illuminate the tissue (102) with a light of wavelength and bandwidth matching absorption of biochemical constituents that gets altered during malignant transformations in the tissue resulting in tissue fluorescence and/ or diffuse reflectance due to elastic scattering of light (“One or more illumination sources may also be used to provide the different modes of illumination and/or different spectral bands… Each illumination source 210 may comprise one or more illumination sources emitting in different spectral bands or modes.” [0056]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]); 
capture one or more images of tissue fluorescence and/or diffusely reflected light transmitted through a tailored filter (105c) (“Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225. Each filtering element 215, 225 preferably comprises a plurality of filters, each of which can be selectively placed in the respective light path of the filtering element” [0050]; “The filters are selected based on the excitation-emission spectra of fluorophores and/or the absorption spectra of chromophores of interest” [0030]) and a crossed polarizer (105b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (“polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]); and
transmit the one or more images to the computing device (113) for display (“display of the captured and/or processed images.” [0039]-[0041]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “provide the captured image signal directly to a display device” [0067]; “displaying feature analysis results” [0075]);
the computing device (113) is configured to:
receive the one or more images transmitted by said HBM device (101) (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]);
detect changes in intensity of oxygenated haemoglobin absorption in the tissue (102) by analyzing the one or more images (“reflectance images of the tissue are captured using narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0080]; “the image data can be used to generate, at 450, two-dimensional (2D) absorption maps of the chromophores of interest. Alternately, or additionally, a three-dimensional (3D) reconstruction can be carried out at 460.” [0084]);
obtain one or more pseudo coloured images by false colouring the one or more images received (“applying color space transformations” [0091]; “the cross-polarized image can be transformed to a pre-defined color space that provides optimal separation between red pigmentation (for hemoglobin) and brown pigmentation (for melanin). These Red and Brown images can be further analyzed and/or presented” [0110]; “pseudo coloring, can be performed using known techniques” [0114]);
determine image intensity ratio values of the one or more images captured by the HBM device (101) through the tailored filter (105c), transmitting light in wavelength range of 470-620 nm (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]); and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the image intensity ratio of the oxygenated haemoglobin absorption, oxygen saturation (sO2), and by comparing the image intensity ratio values obtained from the one or more images using an algorithm correlating the ratio values with pathological results of biopsy or inflammatory symptoms (“blood oxygen saturation and total hemoglobin concentration” [0012]; “evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]).
However, Patwardhan may not explictly disclose a Hand-held Biophotonic Medical (HBM) device (101) comprising one or more components arranged sequentially in a single column as follows: a lens (105 a), a crossed polarizer (105 b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue, a tailored optical filter (105 c), and a miniature monochrome imaging device (108); and
to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio value when compared to a standard ratio value obtained from normal/healthy tissues of similar anatomical sites; and
the intensity ratios are between two hemoglobin absorption images.
However, in the same field of endeavor, Stephen teaches to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio value when compared to a standard ratio value obtained from normal/healthy tissues of similar anatomical sites (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3); and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the image intensity ratio of the oxygenated haemoglobin absorption, oxygen saturation (sO2), and by comparing the image intensity ratio values obtained from the one or more images using an algorithm correlating the ratio values with pathological results of biopsy or inflammatory symptoms (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “A laptop computer working with the SOLIS program (Andor Technology, UK) controlled the image acquisition parameters, recorded the images sequentially at 545 and 575 nm and computed the ratio image (R545/R575) arithmetically.” Stephen, Methods, P. 2; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3; “In malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575. Conversely, during inflammatory conditions there is an increase in haeme production, which leads to an enhancement in the oxygenated haemoglobin and concomitant decrease in the DR ratio of R545/R575 (Figure 6).” Stephen, Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of taking the ratio between any two or more fluorescence images and acquiring hemoglobin absorption images at 530 to 550 nm, 570 to 590nm, and 600 to 630 nm with Stephen’s teaching of acquiring an intensity ratio between hemoglobin fluorescence images at 545 and 575 nm to, in combination, teach taking the ratio between each pair of hemoglobin images 530 to 550 nm, 570 to 590nm, and 600 to 630 nm, respectively, as Stephen explicitly states that the fact that “[i]n malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme [23] that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575,” leads the DR ratio to have “diagnostic accuracy obtained in this study [sic] superior to other imaging systems for detection of malignant changes in the oral cavity” (Stephen, Discussion).
However, Patwardhan in further view of Stephen may not explictly teach a Hand-held Biophotonic Medical (HBM) device (101) comprising one or more components arranged sequentially in a single column as follows: a lens (105 a), a crossed polarizer (105 b) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue, a tailored optical filter (105 c), and a miniature monochrome imaging device (108).
However, in the same field of endeavor of multispectral imaging, Liang teaches a Hand-held Biophotonic Medical (HBM) device (101) (handheld imaging apparatus 100, [0122]-[0126], Figs. 15 and 16) comprising one or more components arranged sequentially in a single column (imaging apparatus 10 and/or handheld imaging apparatus 100 comprising a lens, a cross-polarizer, a color/spectral filter, and a monochrome camera in a single colinear stack, [0076]-[0077], [0082]-[0084], [0104]-[0105], [0092]-[0094], [0099]-[0101], Figs. 1, 4a-4c, 9, and 15) as follows: a lens (105 a) (field lens 24, [0105], Figs. 9 and 15), a crossed polarizer (105 b) (cross polarizing beamsplitter 18 and/or analyzer 44, [0092]-[0094], [0099]-[0101], [0104], Figs. 4a-c, 9 and 15) that minimizes specular reflection present in the diffusely reflected or emitted light from the tissue (cross polarizing beamsplitter 18 and/or analyzer 44 minimizes unwanted specular reflectance, [0092]-[0094], [0099]-[0101], [0104]), a tailored optical filter (105 c) (color/spectral filter 26, 28, and/or 56 selected for wavelength of interest in reflectance and/or fluorescence, [0077], [0082]-[0084], [0105], Figs. 1 and 9), and a miniature monochrome imaging device (108) (imaging apparatus 10 comprising a monochrome camera 30, [0076]-[0077], [0082], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s teaching of placing a camera sensor opposite to  a cross polarizer and an optical filter with Liang’s teaching of placing a camera sensor opposite a single colinear stack of a field lens, cross polarizer, and an optical filter to achieve the predictable result of providing for constant magnification within the depth of field of the image sensor thereby minimizing perspective distortion of objects placed in close proximity to the imaging assembly. Liang, [0105].


Regarding claim 8, Patwardhan discloses the computing device (113) is further configured to superimpose at least one of the one or more images or the determined image intensity ratio values, to reduce false negatives during determination of the grade of cancer or inflammation in the tissue (102) (“The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]; “the white light image captured with process 600 can be the main image that is presented to the system user, with the absorption and fluorescence images of processes 400 and 500 superimposed thereon.” [0108]; note also that the limitation “to reduce false negatives” is intended use of the superimposition and, therefore, does not have patentable weight).

Regarding claim 9, Patwardhan discloses the computing device (113) is connected with the Hand-held Biophotonic Medical (HBM) device (101) through a wired or wireless connection (“readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like” [0051]; “Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0066]; note that there are only two possible ways to transmit information, through a wired or through a wireless connection).

Regarding claim 10, Patwardhan discloses the multimodal imaging includes but not limited to fluorescence, absorption and diffuse reflectance of tissues (“The combined fluorescence, absorption, and broadband reflectance data can be analyzed for disease diagnosis and skin feature detection.” Abstract; “an apparatus captures cross-polarized, parallel-polarized, and standard (white light) images of tissue. These images are used in estimating reflectance (surface and diffused), texture, roughness, and other topological characteristics of the tissue.” [0038]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]) on illumination of tissues at 405, 545, 575 and 610 nm (“a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.” [0075]-[0081]).

Regarding claim 11, Patwardhan discloses the changes in intensity of oxygenated haemoglobin absorption are detected at 545, 575 and 610 nm in tissue (102) (“narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]).

Regarding claim 12, Patwardhan discloses determination of at least one grade of cancer or inflammation in the tissue (102) is based on the image intensity ratios R545/R575, R610/R545 and R610/R575 of the oxygenated haemoglobin absorption at 545, 575 and 610 nm (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]).
Alternatively, Patwardhan may not explictly disclose the intensity ratios are between two hemoglobin absorption images such as R545/R575.
However, in the same field of endeavor, Stephen teaches the intensity ratios are between two hemoglobin absorption images such as R545/R575 (“While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of taking the ratio between any two or more fluorescence images and acquiring hemoglobin absorption images at 530 to 550 nm, 570 to 590nm, and 600 to 630 nm with Stephen’s teaching of acquiring an intensity ratio between hemoglobin fluorescence images at 545 and 575 nm to, in combination, teach taking the ratio between each pair of absorption images 530 to 550 nm, 570 to 590nm, and 600 to 630 nm, respectively, as Stephen explicitly states that the fact that “[i]n malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme [23] that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575,” leads the DR ratio to have “diagnostic accuracy obtained in this study [sic] superior to other imaging systems for detection of malignant changes in the oral cavity” (Stephen, Discussion).

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in further view of Tunnell et al. (U.S. Pub. No. 2012/0057145), hereinafter “Tunnell.”

Regarding claim 13, Patwardhan discloses a method for multimodal and multispectral imaging of a tissue (102) (“Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract):
a) calibrating a Hand-held Biophotonic Medical (HBM) device (101) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract; calibration of the imaging device using a reference, [0082]-[0083]);
b) receiving, by the HBM device (101) (“the device is hand-held” [0070]-[0072]; “Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract), one or more trigger pulses generated by a hardware switch (110) of the HBM device (101) when triggered manually or through a software trigger (“The illumination source(s) 210 may be pulsed or left continuously on, and may employ some form of shuttering mechanism in front of it” [0054]; “readily selectable, preferably under computer control, in and out of the illumination/detection light paths. This would allow for rapid filter switching and automated image capture of multiple images under multiple filtering conditions… The wheel 252 can be rotated about an axis 253 such as by a motor or the like under computer or user control, or it may be manually rotated.” [0058]; “the multiple images would be captured by switching the sources on or off depending on the type of image to be captured.” [0061]-[0062]);
c) triggering, by the HBM device (101), one or more illumination devices (103a) of the HBM device (101), to illuminate the tissue (102) upon receiving the one or more trigger pulses, resulting in tissue fluorescence and/or diffuse reflectance of light upon absorption/ scattering of an incident wavelength of light by the tissue (102) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
d) controlling, by the HBM device (101), a miniature monochrome imaging device (108) of the HBM device (101) (“Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]), to capture one or more images of tissue fluorescence upon absorption of the incident light by constituents of the tissue (102) and/or to capture one or more images of diffusely reflected light due to multiple elastic scattering of the incident light at a predefined wavelength from the tissue (102) in real time using the miniature monochrome imaging device (108) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively… Once the filters are selected, the image is captured at 630.” [0105]; “Illumination from one or more sources 210 is shone onto a subject's skin or a tissue sample 230 through a respective filtering element 215 and captured by a detector 220 through a filtering element 225.” [0050]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “detector(s) 220 directly collect (via filtering 225) the light coming from the tissue being imaged” [0068]) and a collection optics unit (105) associated with the HBM device (101) (“detector 220” [0050]);
e) streaming, by the HBM device (101), a live video of tissue fluorescence wherein the live video is obtained using the miniature monochrome imaging device (108) (“Apparatus and methods are disclosed for multi-spectral imaging of tissue… combined fluorescence, absorption, and broadband reflectance data” Abstract; “Other types of cameras such as monochrome cameras, standard 35 mm cameras, cameras that allow instant developing film, etc., may also be used.” [0064]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time.” [0065]); and
f) transmitting, by the HBM device (101), the one or more images to a computing device (113) for processing of captured images and display of screening results (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like.” [0051]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]);
the multimodal imaging includes but is not limited to fluorescence, absorption, scattering and diffuse reflectance (“The combined fluorescence, absorption, and broadband reflectance data can be analyzed for disease diagnosis and skin feature detection.” Abstract; “an apparatus captures cross-polarized, parallel-polarized, and standard (white light) images of tissue. These images are used in estimating reflectance (surface and diffused), texture, roughness, and other topological characteristics of the tissue.” [0038]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).
However, Patwardhan may not explictly disclose calibrating using a tissue phantom.
However, in the same field of endeavor of multispectral imaging, Tunnell teaches calibrating a Hand-held Biophotonic Medical (HBM) device (101) using a tissue phantom (handheld spectroscopy device, [0054], [0057]-[0058], [0097], [0110], [0113]-[0115], Figs. 12, 16, 17, 19-21; calibration using a tissue phantom, [0066]-[0078], [0089]-[0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of calibrating a handheld multimodality, multispectral imaging device using a reference with Tunnell’s teaching of calibrating a handheld multimodality, multispectral imaging device using a tissue phantom reference to achieve the predictable result of improving the imaging quality by correcting for system response and variations in source excitation intensity. Tunnell, [0067]-[0068].

Regarding claim 14, Patwardhan discloses said HBM device (109) is configured to:
illuminate the tissue (102) with a predefined wavelength with predefined bandwidths resulting in tissue absorption, fluorescence, scattering and/or diffuse reflectance of light upon absorption of an incident wavelength by the tissue (102) (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.”” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]);
capture one or more images of tissue absorption, fluorescence and diffuse reflectance in a predefined wavelength (“Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.”” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]); and 
transmit a background image (“This image will have little or no information about melanin, blood, and bilirubin and hence will set a reference base line with respect to water, whose absorption will be captured in this image. (In skin optics, absorption parameters are typically defined in terms of water absorption.” [0076]-[0081]) and one or more images of tissue absorption, fluorescence and diffuse reflectance to the computing device (113) for display in real time (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like.” [0051]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]; “Where multiple images are captured, they are preferably captured in a sequence that will optimize the overall data acquisition time, switching restrictions imposed by the illumination sources, and the filter mechanism employed.” [0062]; “the process 400 starts at 410 with selecting an illumination source and the appropriate illumination and detection filters for absorption imaging the chromophore(s) of interest (e.g., melanin, oxy-hemoglobin, deoxy-hemoglobin, water, bilirubin, etc.) As described above, it is contemplated by the present invention that absorption imaging the chromophores of interest will entail capturing a series of images under various illumination and detection conditions. The combination of illumination sources and filters selected for each image of the series is used in capturing the image at 420... a series of reflectance images of the subject tissue (e.g., skin) are captured while illuminating the tissue with illumination of a narrow spectral band of approximately 10 to 40 nm (FWHM) centered at selected wavelengths in the range of 300 to 1200 nm.”” [0076]-[0080]; “polarization filters for the illumination and detection paths are selected at 620. Parallel-polarized and cross-polarized images separate the tissue reflectance into surface reflectance and diffuse reflectance components, respectively” [0105]).

Regarding claim 17, Patwardhan discloses capturing a background image of a lesion under ambient light without illuminating the tissue, and subtracting said background image from the images of illuminated tissue (“one or more dark-light images are captured in order to estimate the dark noise of the detector. The estimated dark noise image, or an average value of the dark noise, is subtracted from the fluorescence images in the image processing that is performed at 580.” [0100]; “images may be taken in an open environment, such as with a hand-held device, or the like, with or without ambient light.” [0070]; “sources, such as other fluorophores, the illumination source, and ambient light” [0097]; “The excitation image is used in an image processing step 580, described below, to normalize the corresponding fluorescence image for non-uniform light distribution, heterogeneous absorption of light due to tissue chromophores, filter leakage, and/or ambient light distribution.” [0098]).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in further view of Tunnell as in claim 13 above, in further view of Stephen.

Regarding claim 15, Patwardhan discloses said computing device (113) is configured to:
receive the one or more images transmitted by said HBM device (101) in real time (“The information and/or images captured by the detector 220 are provided to a processing block 240 for image processing, feature detection, analysis and/or evaluation, as described in greater detail below. The processing block 240 may be implemented, for example, with one or more computers, workstations, or the like.” [0051]; “the detector 220 may comprise one or more video cameras to capture a video recording under any of the modes of illumination. The video data may be displayed on a suitable monitor (including a display monitor built into the camera) in real-time… Acquisition of images in a digital format is preferred in order to facilitate storage and post-processing” [0064]-[0066]);
detect changes in intensity of oxygenated haemoglobin absorption in the predefined wavelength range in the tissue (102) by analysing the one or more images (“reflectance images of the tissue are captured using narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0080]; “the image data can be used to generate, at 450, two-dimensional (2D) absorption maps of the chromophores of interest. Alternately, or additionally, a three-dimensional (3D) reconstruction can be carried out at 460.” [0084]);
obtain one or more pseudo coloured images by false colouring the one or more images received (“applying color space transformations” [0091]; “the cross-polarized image can be transformed to a pre-defined color space that provides optimal separation between red pigmentation (for hemoglobin) and brown pigmentation (for melanin). These Red and Brown images can be further analyzed and/or presented” [0110]; “pseudo coloring, can be performed using known techniques” [0114]);
determine image intensity ratio values of the one or more images captured by the HBM device (108) in the predefined wavelength range (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]); and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the intensity of the oxygenated haemoglobin absorption, oxygen saturation (sO2), and by correlating the image intensity ratio values obtained from the one or more images using an algorithm (“blood oxygen saturation and total hemoglobin concentration” [0012]; “evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information… narrow spectral band illumination centered at a wavelength of about 500 to 520 nm, 530 to 550 nm, 570 to 590 nm, and/or 600 to 630 nm. These wavelengths capture the characteristics of absorption due to hemoglobin and allow isolating the oxygenated and deoxygenated hemoglobin components.” [0075]-[0081]; “The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]).
However, Patwardhan may not explictly disclose to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio values when compared to a predefined standard ratio value; and
the intensity ratios are between two hemoglobin absorption images.
However, in the same field of endeavor, Stephen teaches to identify Regions of Interest (ROI) comprising a maximum change in the image intensity ratio values when compared to a predefined standard ratio value (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3);; and
determine at least one grade of cancer or inflammation in the tissue (102) automatically based on the intensity of the oxygenated haemoglobin absorption, oxygen saturation (sO2), and by correlating the image intensity ratio values obtained from the one or more images using an algorithm (“The DR imaging data were compared with gold standard tissue biopsy and histopathology results… While the median pixel value of the R545/R575 image ratio for normal/clinically healthy tissue was 0.87 (IQR = 0.82-0.94), they were 1.35 (IQR = 1.13-1.67) and 2.44 (IQR = 1.78-3.80) for pre-malignant and malignant lesions, respectively” Stephen, Abstract; “A laptop computer working with the SOLIS program (Andor Technology, UK) controlled the image acquisition parameters, recorded the images sequentially at 545 and 575 nm and computed the ratio image (R545/R575) arithmetically.” Stephen, Methods, P. 2; “identifying regions with maximum potential to show dysplastic characteristics and invasion,” “The DR imaging system was used to capture monochrome images of all suspected oral lesions at 545 and 575 nm. Tissue biopsies were taken from the region with maximum potential to show dysplastic characteristics in a lesion as identified by the PCM of the DR image ratio R545/R575,” “The DR image ratio was further analyzed based on the mean pixel intensity of 100 pixels at 30 different points within the proposed biopsy site. Median value of the image ratio from these 30 points were determined and used for classifying the lesions into three groups, viz. normal/clinically healthy, pre-malignant or malignant (squamous cell carcinoma: SCC). Oral lesions were classified according to the image ratio value R545/R575 and the results were correlated with histo-pathologic findings to determine the diagnostic accuracies.” Stephen, Methods, P. 3; “In malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575. Conversely, during inflammatory conditions there is an increase in haeme production, which leads to an enhancement in the oxygenated haemoglobin and concomitant decrease in the DR ratio of R545/R575 (Figure 6).” Stephen, Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of taking the ratio between any two or more fluorescence images and acquiring hemoglobin absorption images at 530 to 550 nm, 570 to 590nm, and 600 to 630 nm with Stephen’s teaching of acquiring an intensity ratio between hemoglobin fluorescence images at 545 and 575 nm to, in combination, teach taking the ratio between each pair of hemoglobin images 530 to 550 nm, 570 to 590nm, and 600 to 630 nm, respectively, as Stephen explicitly states that the fact that “[i]n malignant tissues, the haeme synthesis is disturbed due to the reduced activity of the ferrochelatase enzyme [23] that results in lower haemoglobin production and correspondingly lower absorption at 545 and 575 nm of the oxygenated haemoglobin spectra. A reduction in oxygenated haemoglobin increases the DR ratio of R545/R575,” leads the DR ratio to have “diagnostic accuracy obtained in this study [sic] superior to other imaging systems for detection of malignant changes in the oral cavity” (Stephen, Discussion).

Regarding claim 16, Patwardhan discloses the computing device (113) is further configured to superimpose at least one of the one or more images or the determined image intensity ratio values, to reduce false negatives associated with the determination of the grade of cancer or inflammation in the tissue (102) (“The differential measurement, i.e., a ratio image, may be obtained at 580 by dividing or subtracting the fluorescence and excitation images… the fluorescence signal due to various fluorophores may be separated by using a similar differential measurement using two or more fluorescence images” [0102]; “the white light image captured with process 600 can be the main image that is presented to the system user, with the absorption and fluorescence images of processes 400 and 500 superimposed thereon.” [0108]; note also that the limitation “to reduce false negatives” is intended use of the superimposition and, therefore, does not have patentable weight).

Regarding claim 18, Patwardhan discloses the method is applicable in diagnosing a grade of cancer and/or inflammation in a tissue of a human subject (“evaluating and/or classifying skin lesions as normal, dysplastic, and/or malignant using melanin and hemoglobin absorption information” [0075]”).
However, Patwardhan may not explictly disclose said tissue being present in cavity such as an oral cavity, oesophagus, cervix, larynx, pharynx, GI tract, colon and alike.
However, in the same field of endeavor, Stephen teaches said tissue being present in cavity such as an oral cavity, oesophagus, cervix, larynx, pharynx, GI tract, colon and alike (“a multi-spectral imaging camera system that records diffuse reflectance (DR) images of the oral lesion at 545 and 575 nm” Stephen, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of absorption imaging of tissue with Stephen’s teaching of absorption imaging of tissue in the oral cavity as Stephen explictly states that “DR imaging [is] very effective as a screening tool in locating the potentially malignant areas of oral lesions with relatively good diagnostic accuracy while comparing it to the gold standard histopathology” (Stephen, Abstract).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in further view of Liang as in claim 1 above, and in further view of Yaroslavsky and Feng (U.S. Pub. No. 2016/0066833), hereinafter “Yaroslavsky.”

Regarding claim 21, Patwardhan may not explictly disclose the one or more illuminating devices (103 a) comprise a plurality of illuminating devices radially disposed about a circumference of the lens (105 a).
However, in the same field of endeavor of multispectral imaging, Yaroslavsky teaches the one or more illuminating devices (103 a) comprise a plurality of illuminating devices radially disposed about a circumference of the lens (105 a) (annular led array 20 circumscribes lens 24, [0027], Claim 8, Fig. 1A)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patwardhan’s disclosure of providing radially symmetrical light sources with Yaroslavsky’s teaching of an annular led array of light sources disposed around the lens of the image device to achieve the predictable result of improving the quality of the reflectance and/or spectral image by providing uniform illumination across the imaged tissue surface.

Regarding claim 22, Patwardhan discloses each of the plurality of illuminating devices further comprise a narrow band interference filter (illumination source filtering element 215 provided for each of the plurality of illumination sources, [0050], Fig. 2A and 2B; illumination source filtering element is a narrow-band-pass filter, [0030], [0058]-[0059], [0073], [0077]-[0081], [0095]-[0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiest et al. (U.S. Pub. No. 2013/0053701) discloses a handheld multimodal and multispectral imaging device for imaging tissue including narrow bandwidth light sources, a lens, optical filters, cross polarizers, and a monochrome image sensor including performing reflectance and spectral imaging for detection of cancerous tumors and inflammation. 
Mullani et al. (U.S. Pub. No. 2015/0036311) discloses a handheld multispectral imaging device for imaging tissue including narrow bandwidth light sources, a lens, optical filters, cross polarizers, and image sensor including performing spectral imaging for detection of cancerous tumors and inflammation.
Liang et al. (U.S. Pub. No. 2009/0131800) discloses a handheld multimodal and multispectral imaging device for imaging tissue including narrow bandwidth light sources, a lens, optical filters, cross polarizers, and an image sensor including performing reflectance and spectral imaging for detection fo cancerous tumors and inflammation.
Liu et al. (“Non-invasive techniques for detection and diagnosis of oral potentially malignant disorders” 2016) discloses a handheld multimodal and multispectral imaging device for imaging tissue including narrow bandwidth light sources, a lens, optical filters, and a monochrome image sensor including performing reflectance and spectral imaging for detection of cancerous tumors and inflammation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793